DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on 16 February 2022 is acknowledged.  Applicant has cancelled the other claims.  Claims 1-18 are pending examination.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the porous structure includes a plurality of connected cells, each cell comprising a plurality of struts and a plurality of nodes, wherein the porous three-dimensional structure includes: at least one first cell comprising the plurality of struts and the plurality of nodes, and a plurality of second cells positioned within the at least one first cell, the second cells formed out of a plurality of struts coupled with one of the plurality of nodes associated with the first cell.  This language is 
For example, it is required that the cells EACH comprise a plurality of struts and nodes.  Then later in the claim it is required that some cells are formed of a plurality of struts coupled with ONE of the plurality of nodes.  It is not clear what exactly is being claimed then.  Does each “cell” have a plurality of struts and nodes or not?  Another such issue is that the claim requires a plurality of cells that each comprise a plurality of struts and nodes, and later the claim requires that at least one cell comprises THE plurality of struts and nodes.  Is at least one first cell required or are a plurality of first cells required?  Again, this language is not found in the specification, and so it is not clear what embodiments from the specification might be included or excluded by the claim.  The metes and bounds of claim 1 are impossible to determine.   
For another example, claim 6 states that “the four or more faces of the polyhedron comprises a portion of a first cell of the at least one first cell.”  This makes no sense on its face.  It is impossible to ascertain what structure is meant by this language. The second cell is supposed to have the four or more faces per claim 5, yet now the four or more faces comprise an additional “first cell” of the first cell.  None of what is now claimed resembles what is in the specification.
Each of claims 2-9 depends from claim 1 and is indefinite for the same reasons.  
Claim 10 requires a porous structure comprising a unit cell with an outer boundary and an interior volume, the outer boundary comprising a first geometric structure defined by a set of boundary struts and the interior volume comprising a second geometric structure within the outer boundary, the second geometric structure defined by a set of internal struts and at least one boundary strut in the set 
Each of claims 11-18 depends from claim 10 and is also indefinite for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0147332 A1 (hereinafter “Jones”).
Regarding claim 1, it is noted that the claim is indefinite.  See rejections above.  
Jones teaches a method of making a porous structure by additive manufacturing including sintering a fusible material using a laser (see abstract or SUMMARY OF THE INVENTION).  More specifically, Jones teaches creating a model of a porous structure (see [0084]-[0098], [0099] and Figs. 15A and 15B).  Jones teaches creating unit cell such as a octahedron (see [0084]-[0100] and Fig. 15A), 
Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both of outer and inner spatial coordinates, and moving one of an outer or inner spatial coordinate.  Jones clearly describes the “struts” and the “vertices” (nodes) formed in the method as claimed (see [0084]-[0103] and Figs. 9, 15A, 15B, 16, and 18).  
Jones teaches that a series of struts are formed by exposing the fusible material to an energy source (see [0084]-[0103] and Figs. 9, 16, and 18).   Jones clearly describes formation of a unit cell ([0084]-[0100]).  
The structure of Jones is made by a model, and includes a random perturbation of x,y, or z coordinates.  The example of Jones ([0098] and Fig 9) describes a relatively hollow “unit cell,” which in some cases might be considered different to the claim structure using a second cell having the “boundary strut” within the second cells. 
However, Jones teaches that an exemplary unit cell would include structures such as that in figs 1A and 1B.  In this structure, the “nodes” would include at least one centralized node as well as at least one exterior node defining endpoints of the struts.  The random perturbation of such a structure would then have led to the struts being “boundary struts” with the same structure as claimed.  It would have been obvious to one of ordinary skill at time of invention to have practiced the embodiment of Jones having the randomized perturbation of vertices, but to have used a unit cell which has struts directed from a central vertex such as the ones in Fig. 1A and 1B because Jones teaches that these are exemplary 
Regarding claim 2, in the case of the unit cells of Fig 1A and 1B, Jones clearly describes that each lattice point is the same distance from a neighboring point ([0088]).  Thus the limitation of “substantially equal” internal volumes is believed to be met by these unit cells.  The structure formed would have been the same. 
Regarding claim 3, Jones teaches that an aim of porosity is about 70% voids ([0083]).  
Regarding claim 4, Jones envisions at least one cell having polyhedral shape with at least four faces (see Fig 3B, Fig 4, and [0092] - [0094]).  
Regarding claims 5-7, Jones teaches that a unit cell within such a polyhedron comprises unit cells that are polyhedral (see Fig 3A and Figs 3B and 4, and [0092]-[0094]).   The figures show that the polyhedra are on the surface of the structure.  
Regarding claim 8, Jones teaches that the polyhedral may have six square faces in some embodiments (See [0095]).  
Regarding claim 9, Jones teaches melting metal powder in a plurality of layers (see Summary of the Invention).  
Regarding claim 10, it is noted that the claim is indefinite.  See rejections above.  

Regarding claim 11, Jones teaches that an aim of porosity is about 70% voids ([0083]).  
Regarding claim 12, Jones envisions at least one cell having polyhedral shape with at least four faces (see Fig 3B, Fig 4, and [0092] - [0094]).  
Regarding claims 13-17, Jones teaches that a unit cell within such a polyhedron comprises unit cells that are polyhedral (see Fig 3A and Figs 3B and 4, and [0092]-[0094]).   The figures show that the polyhedra are on the surface of the structure.   Jones teaches that the polyhedral may have six square faces in some embodiments (See [0095]).  
Regarding claim 18, Jones teaches melting metal powder in a plurality of layers (see Summary of the Invention).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734